NORTONI, J.
Defendant appeals from a judgment of conviction on a change of petit larceny. Though the record proper and bill of exceptions are before us, it appears neither party has filed a brief in the case. However, it is our duty under the statute to examine the record for error and this we have done.
The information is in the usual form and sufficient in all its parts. By it the prosecuting attorney, under his oath of office, charged defendant with having stolen, taken and carried away certain dishes and edibles of the value of six dollars, the property of Ered Harvey, a corporation.
There is an abundance of evidence in the record tending to prove the charge as laid. It appears that Fred Harvey, a corporation, the owner of the edibles and dishes, which it is alleged defendant stole and carried away, owns and operates the dining service on the St. Louis & San Francisco Railroad. In connection with this business, Fred Harvey, the corporation, operates certain dining cars thereon. An inspector in the employ of Fred Harvey boarded one of its incoming dining cars at Tower Grove station in the city of St. Louis and discovered defendant in possession of the stolen edibles and dishes, which it appears he packed away in his grip and was about to remove from the car. Upon being confronted by the inspector with the charge of theft concerning these articles, it is said defendant' substantially admitted it. According to' the evidence, defendant said, “You have gotten me. I am damnably guilty.” The court found defendant guilty of the charge laid — that is, petit larceny — and assessed as his punishment confinement in the workhouse for a term of three months, on which finding *9and assessment of punishment it appears a judgment of conviction was duly entered. The evidence is ample to support the conviction and no error of law appears in the record.
The judgment should, therefore, be affirmed. It is so ordered.
Reynolds, P. J., and Allen, J., concur.